 


109 HR 3298 IH: Television Viewer Consumer Protection Act of 2005
U.S. House of Representatives
2005-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3298 
IN THE HOUSE OF REPRESENTATIVES 
 
July 14, 2005 
Mr. Fossella (for himself, Mr. Engel, Mr. Sessions, Mr. Ferguson, Mr. Conaway, Mr. Sullivan, Mr. Jenkins, Mr. Stearns, Mr. Simpson, Mr. Terry, Mr. Pickering, Mr. Boehner, Mr. Shimkus, Mr. Walden of Oregon, Mr. Gibbons, and Mr. Cannon) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To provide for the efficacy of television ratings services, and for other purposes. 
 
 
1.Short title This Act may be cited as the Television Viewer Consumer Protection Act of 2005. 
2.FindingsThe Congress finds and declares the following: 
(1)Television ratings inform television operators and advertisers with respect to the size and demographic makeup of audiences for television programming. 
(2)Television operators rely upon these ratings to fulfill their obligation to serve the public interest. 
(3)Television viewers will receive the most representative variety of television programs if television ratings measurement services provide data that accurately reflects viewing by all demographic groups. 
(4)Inaccurate ratings systems that undercount minority, young, family, and rural television viewers will adversely affect these populations if television operators air fewer telecasts that are intended to serve such viewers as a result of such inaccurate ratings. 
(5)The interests of viewers of television programming will be best secured by an industry oversight system that guarantees accurate ratings of television shows. 
(6)A body to ensure such oversight was established at the behest of Congress in the 1960s to guarantee the accuracy of television ratings. 
(7)It is in the public interest to ensure that this body has the necessary authority to fulfill its critical role. 
3.Prohibition 
(a)Accreditation requiredNo television ratings service may sell, offer to sell, or otherwise provide, in or affecting interstate commerce, data from a television ratings measurement system that produces, or is designed to produce, television ratings data to be used commercially as currency ratings unless that system has been accredited by the Media Rating Council.
(b)Dispute resolutionAny dispute between a television ratings service and the Media Rating Council shall be resolved in accordance with the provisions of section 4. 
4.Dispute resolution 
(a)Rules for dispute resolutionAny dispute between a television ratings service and the Media Rating Council shall be resolved according to the commercial rules then in effect of the American Arbitration Association.
(b)Formation of arbitration panelUpon a complaint by either a television ratings service or the Media Rating Council, an arbitration panel shall be appointed from a list of arbitrators submitted by the American Arbitration Association.
(c)Decisions bindingAny decision reached by the arbitration panel shall be binding upon the parties. 
5.DefinitionsFor purposes of this Act: 
(1)Currency ratingsThe term currency ratings means data produced by television ratings measurement systems that are widely used by a significant portion of television operators and advertisers to determine the commercial value of advertising on television. 
(2)Media rating councilThe term Media Rating Council means— 
(A)the organization formed by the television industry in 1964 to represent the interests of advertisers and television operators in accurate ratings of television programming; or 
(B)any other entity formed for the purpose of accrediting television ratings services pursuant to the provisions of section 3 and that has been approved for such purpose by the Federal Communications Commission. 
(3)Television ratings measurement systemThe term television ratings measurement system means any system designed to measure the viewing habits of television viewers and to produce commercially usable data based on such measurements. 
 
